Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 9/25/2020 has been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 108600102) in view of Matsumoto (WO 2013073020).

Regarding claim 1, Feng teaches a management device comprising: 
a memory (not explicitly disclosed, but this is an inherent feature); and 
a processor coupled to the memory and configured to (not explicitly disclosed, but this is an inherent feature): 
acquire a transfer condition between a first processing device that backs up data related to a task, and each of a plurality of second processing devices (abstract – network status measuring module); and 
determine, as a processing device of the rearrangement destination, a processing device that satisfies a delay requirement related to delay time of processing in which the transfer condition is set for the task, among the plurality of second processing devices (S6 – bandwidth and delay (waiting task queue) to realize the selection of optimal route).
However, Feng does not explicitly teach the second processing devices being candidates for a rearrangement destination of the task (step 1304 - candidates are selected when the server has an increased load to switch over to lower load).
	Before the effective of the invention, one of ordinary skill in the art would have been motivated to employ candidates for rearrangement destination of the task in order to allow potential devices to be selected based on what is considered optimal for the network, thus ensuring its efficiency. 
Regarding claim 2, Feng teaches the management device according to claim 1, wherein the transfer condition is a number of hops according to a number of switches installed between the first processing device and the plurality of second processing devices (abstract – routing hops is one of the factors used to decide optimal transmission path).

Regarding claim 3, Feng teaches the management device according to claim 1, wherein the transfer condition is a network bandwidth between the plurality of second processing devices and a switch installed between the first processing device and the plurality of second processing devices (abstract – bandwidth is one of the factors used to decide optimal transmission path).

Regarding claim 4, Feng teaches the management device according to claim 1, wherein the processor is configured to: acquire a load on the plurality of second processing devices in addition to the transfer condition, and determine, as a processing device of the rearrangement destination, a processing device on which the load is low among the plurality of second processing devices (table 1: load is balanced by distributing resources onto smallest load).

Claims 7-10 are similar to claims 1-4, therefore are rejected under the same rationale. Claim 7 differs in that it further recites a management device. Nevertheless, this is taught by Feng in the abstract. 

Claims 13-16 are similar to claims 1-4, therefore are rejected under the same rationale. Claim 13 differs in that it further recites a management program. Nevertheless, this is taught by Feng in the abstract. 

Allowable Subject Matter
Claims 5-6, 11-12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record does not teach the management device according to claim 1, wherein the processor is configured to: perform sorting of a plurality of tasks in ascending order of the delay time, and use, as the transfer condition, a number of hops according to a number of switches installed between the first processing device and the plurality of second processing devices, to determine, as a processing device of the rearrangement destination, a processing device in ascending order of the number of hops, for each of the plurality of tasks, in order of the sorting.
	Claim 6 depends on objected claim 5, therefore is objected for its dependency. 

Regarding claim 11, the prior art of record does not teach the information processing system according to claim 7, wherein the management device performs sorting of a plurality of the tasks in ascending order of the delay time, and uses, as the transfer condition, a number of hops according to a number of switches installed between the first processing device and the plurality of second processing devices, to determine, as a processing device of the rearrangement destination, a processing device in ascending order of the number of hops, for each of the plurality of tasks, in order of the sorting.
Claim 12 depends on objected claim 11, therefore is objected for its dependency.

Regarding claim 17, the prior art of record does not teach the non-transitory computer-readable recording medium having stored therein a management program for causing a computer to execute a process according to claim 13, comprising: sorting a plurality of the tasks in ascending order of the delay time; and using, as the transfer condition, a number of hops according to a number of switches installed between the first processing device and the plurality of second processing devices, to determine, as a processing device of the rearrangement destination, a processing device in ascending order of the number of hops, for each of the plurality of tasks, in order of the sorting.
Claim 18 depends on objected claim 17, therefore is objected for its dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.	Roach et al., US 2016/0164787 – load balancing through SDN by determining number of switch hops. 
2. 	Geng et al., WO 2015188628 – load balancing based on acquired data flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442